Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Line 2, the limitation “a moveable platform” is confusing because it is not clear how such “moveable platform” relates to the recited special effects light system since there is no structural connection between the “moveable platform” and other components of the light system recited in claims 1 and 8.  Therefore, it is impossible to determine how the sensor(s) maybe coupled to the “moveable platform”.  Also, the limitation “a retroreflective target” is indefinite because it was not clear whether such “retroreflective target” is same as “a retroreflective target” as recited in line 4 of claim 1 or not.
Claim 9 is indefinite for being depending upon claim 8.  The limitation “the moveable target” lacks antecedent basis.  Due to the lack of clarity in claim 9, no meaningful comparison to the prior art can be made at the present time.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 10, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barney et al US 2005/0143173.
Regarding claims 1 and 17, Barney et al discloses a special effects light system configured to generate a halo effect ([003], [0131], [0205]), the special effects light system comprising one or more sensors (S3, S4) ([0030], [0110]; Fig. 14a) configured to output one or more signals; a retroreflective target (418) [0186]; an object (100) comprising one or more light sources (416) [0186] disposed on an end of the object, wherein the end of the object is spatially oriented to face the retroreflective target such that light from the one or more light sources is emitted onto the retroreflective target; and a controller (423) communicatively coupled to one or more sensors and the one or more light sources and/or of a projector, wherein the controller comprises a processor (see [0190]) configured to adjust the light from the light source based in part on the one or more signals output by the one or more sensors, wherein the one or more signals output by the one or more sensors are indicative of a position of the object, a condition of the one or more light sources, or a combination thereof [0186]-[0189].
Claim 2, wherein the one or more light sources (416) comprises a light emitting diode LED [0012].
Claim 3, the one or more signals output by the one or more sensors are indicative of a position of an individual holding the object [0013].
Claim 4, the object is a toy (magic wand) [003].
Claim 5, the one or more sensors are disposed on or in the object (100) [0030] and Fig. 14a.
Claim 6, the one or more sensors are disposed in an environment surrounding the object (422, Fig. 27).
Claim 7, the one or more signals are indicative of a location of the light source within the environment [0186]-[0189], Fig. 27.  A projected light point from the object (100) is followed by camera (422).
Claim 10, the controller (423) is configured to illuminate a first light source of the one of the light sources (416) independently from a second light source of the one or more light sources based in part on the signal received by the one or more sensors [0186]-[0189].
Claim 19, Barney et al also discloses that the controller (423) is configured to change the light effect such as change its color (see [0119], lines 17-23) based on a guest or user holding the wand.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barney et al US 20050143173.
Claim 8, as best understood, it is noted that Barney et al fails to disclose the one or more sensors are coupled to the retroreflective target (418).  However, Barney et al discloses that “various combinations of additional orientation sensors and/or wand activation circuits may be added, as desired”.  Therefore, it would have been a matter of design choice to provide additional sensors to the retroreflective target or any other desired locations to provide additional controls of the special effects light system.
Claim 18, the one or more light sources (416) are laser light sources (see [0185]).  It is noted that Barney et al fails to specifically disclose the laser projector as claimed.  However, such “projector” does not contain any particular structural component other than a means for projecting laser light.  It is obvious to one skilled in the art, if not inherent, that the laser light as discloses by Barney et al must be projected by a projector or any equivalent means.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barney et al in view of Kelly et al U.S. Patent 10,738,972.
Barney et al discloses the object is a wand (see [0185]) and the light emitting source (416) comprising a semiconductor laser.  It is noted that Barney et al fails to teach the wand including a reflective surface as claimed.  However, Kelly et al discloses a light-up device as shown in Fig. 1 comprising an extension element (16) having a plurality light emitting diodes (col. 5, lines 15-20) and the extension element having a surface as shown in Fig. 1 and maybe constructed of a reflective material (col. 5, lines 60-65).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the surface of the wand of Barney et al with the reflective surface as taught by Kelly et al for the purpose of accommodating any particular illuminated environment. 
Allowable Subject Matter
Claims 11-16 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428. The examiner can normally be reached M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIEN T NGUYEN/Primary Examiner, Art Unit 3711